                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                  1:17 CV 334

GEOFFREY TURNER,                        )
                                        )
                     Plaintiff,         )
               v.                       )
LOWELL S. GRIFFIN, in his official )
capacity as Sheriff of Henderson        )
County, and OHIO CASUALTY               )                        ORDER
INSURANCE COMPANY, in its               )
capacity as Surety on the Official Bond )
of the Sheriff of Henderson County,     )
                                        )
                     Defendants.        )
                                        )


       This Order follows two (2) conference calls the Court conducted with counsel on

March 29, 2019. The conferences were requested by counsel and concerned certain

discovery disputes. Attorneys Jessica E. Leaven and/or Scott M. Anderson appeared for

Plaintiff, and attorneys Sean F. Perrin and/or Michael A. Ingersoll appeared for

Defendants.

       It appearing that there is a possibility that some if not all of the discovery disputes

will be resolved without further Court intervention, the parties’ oral joint request for a one-

week extension of the discovery deadline will be allowed. Should the parties request that

a judicial settlement conference be conducted, such a request should be made by way of a

joint filing.
IT IS THEREFORE ORDERED THAT:

1.   The parties’ oral joint request is GRANTED and the discovery deadline is

     EXTENDED to April 8, 2019. No further extensions of the discovery

     deadline will be allowed absent emergent circumstances.

2.   All other deadlines in the Pretrial Order, including but not limited to the

     dispositive motions deadline, remain in effect.

3.   As the undersigned finds that the parties have satisfied their obligations as

     set forth in Section III (B) of the Pretrial Order, the parties may proceed to

     file appropriate motions concerning discovery should they be unable to

     resolve the discovery disputes.



                            Signed: March 29, 2019
